DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: point cloud data generator; top view map image generator; measurement area setting part in claims 1 and 4-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (U.S. PGPub No. 2017/0370708 A1) in view of Seibel et al. (U.S. PGPub No. 2009/0137893 A1) in view of Pang et al. (U.S. PGPub No. 2017/0024874 A1) further in view of Chang et al. (U.S. PGPub No. 2005/0264556 A1).
As to claim 1, Fujiwara discloses and shows in figures 2, and 4, a three-dimensional shape measuring apparatus which measures a three-dimensional shape of a measurement object, the three-dimensional shape measuring apparatus comprising: 
a stage (141) that includes a placement surface (142) on which a measurement object is placed ([0104], ll. 1-5); 
an illuminator (111) that illuminates the measurement object, which is placed on the stage, with measuring light having a predetermined pattern (via pattern generator 112) ([0086], ll. 1-7); 
a photoreceptor (121) that receives the measuring light which is reflected from the measurement object illuminated by the illuminator, and provides light-reception signals representing a light reception amount ([0091]; [0097], ll. 1-7); 

a fixer (170) that is coupled to the mount (via the main body 162), and fixes the illuminator and the photoreceptor to produce a measurement area to be illuminated with the measuring light above the stage and to incline optical axes of the illuminator and the photoreceptor with respect to the placement surface in an orientation in which the illuminator and the photoreceptor face the measurement area obliquely downward (explicitly shown in figure 2) ([0120], ll. 5-9; [0128], ll. 7-9); 
a support (162) that supports the fixer to be spaced away from the mount (explicitly shown in figure 4) ([0127], ll. 1-3); 
a point cloud data generator (501) that generates point cloud data as a set of points including three-dimensional position information representing a three-dimensional shape of the measurement object based on the light-reception signals which are provided by the photoreceptor ([0008], ll. 17-25; [0113], ll. 1-4); 
a display (400) designed to show multiple images ([0101])
Fujiwara does not explicitly disclose a top view map image generator that generates a top view map image representing a plan view of the measurement object, placed on the stage, from the point cloud data generated by the point cloud data generator, by mapping the point cloud data onto a plan as viewed downward from a position right above the measurement object; and a display that displays the top view map image, which generated by the top view map image generator.
However, Seibel does disclose and show in figure 8a, 19a-b, and in ([0005]; [0071], ll. 1-17) the base concept of taking a top down image right above the object (via 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with a top view map image generator that generates a top view map image representing a plan view of the measurement object, placed on the stage, from the point cloud data generated by the point cloud data generator, by mapping the point cloud data onto a plan as viewed downward from a position right above the measurement object; and a display that displays the top view map image, which generated by the top view map image generator in order to provide the advantage of expected results and increased accuracy in providing multiple detectors as is well-known in the optical art one can obviously expand the field of view of the sample under test, further if using different wavebands one can reveal more detail about the sample under test as explicitly stated in Seibel, doing so from any position of a sample under test is extremely well-known throughout the optical art.

As to claim 5, Fujiwara does not explicitly disclose a three-dimensional shape measuring apparatus further comprising a measurement area setting part that specifies the measurement area on the top view map image which is displayed in the top view map image display area, and a movement controller that controls movement of the stage based on the measurement area which is defined by the measurement area setting part.
However, Fujiwara does disclose in ([0216]) adjusting the brightness and position of the measurement object based on a “live image”.  It would have been obvious to one having ordinary skill in the art that the “live image” could be a top view image as modified in by Seibel as that would obviously be a detailed image showing the object under test from a common perspective.  Further the examiner notes that a movement controller is obviously used to some degree to cause movement as the stage is not a manual one in Fujiwara.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with a three-dimensional shape measuring apparatus further comprising a measurement area setting part that specifies the measurement area on the top view map image which is displayed in the top view map image display area, and a movement controller that controls movement of 
 	As to claim 6, Fujiwara does not explicitly disclose a three-dimensional shape measuring apparatus, wherein the top view map image generator is capable of generating a combined top view map image by combining a plurality of top view map images of a plurality of different areas of the measurement object which are captured by the photoreceptor.
	However, Seibel does disclose in ([0009], ll. 14-18; [0087], ll. 8-13) the use of combining a plurality of images from multiple areas to create a combined image.  Clearly the imagers as shown in figure 8a can all be interpreted as top view image map generators as they all collect light from the top of the sample under test.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara with a three-dimensional shape measuring apparatus, wherein the top view map image generator is capable of generating a combined top view map image by combining a plurality of top view map images of a plurality of different areas of the measurement object which are captured by the photoreceptor in order to provide the advantage of increased efficiency where again it is well-known as described in Seibel if one combines multiple images of a sample under test obviously the FOV is increased giving a greater detailed picture of the entire sample under test.
.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 7, the prior arts taken alone or in combination fails to teach or disclose a three-dimensional shape measuring apparatus, wherein the top view map image generator is configured to accept definition of a location on the top view map image displayed in the top view map image display area to which an additional top view map image is added, and wherein the top view map image generator generates the additional top view map image in the defined location, and combines the top view map image or combined top view map image which has been generated and the additional top view map image to display a new combined top view map image in the top view map image display area in combination with the entirety of limitations in instant claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
As to applicant’s first argument that 112(f) should not be invoked due to the claim terms having a well understood meaning to a phosita, the examiner respectfully disagrees and could not find in evidence to support applicant’s position.  Since applicant also failed to provide any evidence the interpretation at this point is still being maintained.  
As to applicant’s argument that Seibel fails to teach the amended claim language and the language of oblique illumination the examiner respectfully disagrees.  First the examiner notes that oblique illumination was not intended to be taught by Seibel, this was present by the primary reference of record Fujiwara, therefore the argument regarding that limitation is moot as applicant did not address the limitation relative to the prior art used against it.  As to Seibel not disclosing using point cloud data, the examiner does agree that Seibel fails to explicitly teach the use of point cloud data, however the modification was just simply to show that imaging light can be taken in addition to at an angle, in a direction directly above the sample under test and relayed to a detector system.  Then Fujiwara would be used to process the data for point cloud mapping as is disclosed in Fujiwara.  The examiner notes that for compact prosecution the examiner has added two additional references to show that top down image mapping of point cloud data is well-known in the art.  The examiner has also cited additional references showing that this technique is very well known.  As such the rejection has been maintained. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886